department of the treasurr oo internal_revenue_service washington d c contact person xxxkxxxxxxxkxkxkxxkkx id number xxxxxxxxxxk telephone number xkxxxxkxkxxxxkxxkxxk t lo a mar date s n s i n s n s i n xxkxxkxkxkxkxkkkxkxkkkxkxkxkxk xxxxxxkxxkxxkxkkxkkxkkxkkakkxkkkk xxxxkxxxxxkxk xxxxxxkxxxkxxxkxxkxxxakxkk employer_identification_number xxxxxxxxxx legend x xxxxxxxxxxxkxkxkxkxkxk u xxxxxxxxxxx v xxxxxxxxkxkxkxkxkxkxkkkk kkk kkk dear applicant this refers to your letter dated september as supplemented by correspondence dated date in which you and x requested certain rulings in connection with a proposed transaction under sec_507 sec_4941 sec_4942 and sec_4945 of the internal_revenue_code more specifically you and x requested us to rule that the transfer by operation of law of your assets to x pursuant to the merger constitutes a transfer of assets described in sec_507 of the code and will not result in termination of your status as a private_foundation under sec_507 of the code that neither the transfer by operation of law of your assets to x pursuant to the merger nor any subsequent notice of termination will result in the imposition of the termination_tax under sec_507 of the code that because you and x are effectively controlled by the same persons x will be treated as if it were you for purposes of chapter sec_507 and sec_509 of the code that x will succeed to your aggregate tax_benefit that as a result of the proposed merger x will succeed to your excess qualifying distributions carryover as of the effective date of the merger that the contemplated transaction will not constitute an act of seif-dealing and therefore will not result in the imposition of tax under sec_4941 of the code that the proposed transfer by operation of law of assets to x pursuant to the merger will not subject you to any_tax under sec_4942 of the code for a failure to distribute income that you will not be required to comply with the record keeping requirements of sec_4942 of the code with respect to the transfer of assets to x pursuant to the merger after the transfer by operation of law of all of its assets xxxxxxkxxkkxxkakkxkkxkkkkkkkkkkkkk that the contemplated transaction will not be a taxable_expenditure under sec_4945 of the code and therefore will not subject you to tax under sec_4945 of the code nor will you be required to exercise expenditure_responsibility over the assets transferred to x facts x was incorporated as a non-profit corporation and received a determination_letter recognizing it as exempt from federal_income_tax under sec_501 of the code you were incorporated and received a determination_letter recognizing you as exempt from federal_income_tax under sec_501 of the code both you and x have been classified as private_foundations u a corporation was the founder and is a substantial_contributor to x v a corporation was your founder and is a substantial_contributor to you u and v merged with u being the surviving corporation thus u is a disqualified_person with respect to both you and x your president is also the president of x your secretary is also the secretary of x currently all three of your directors serve on x's seven member board_of directors x's board_of directors and your board_of directors approved a plan of merger under which it was agreed that you and x would merge with x being the surviving foundation x's board_of directors and your board_of directors concluded that the proposed merger would eliminate needless extra expenses associated with the operation of two foundations upon the merger your separate corporate existence would cease with x being the surviving foundation all your rights privileges immunities powers franchises and authority would cease all of your assets and liabilities would vest in x by operation of law without further act or deed you represent that you intend to make sufficient qualifying distributions in to satisfy the distribution_requirements imposed by sec_4942 of the code you represent that you have no outstanding expenditure_responsibility grants under sec_4945 of the code you will notify the service of your intent to terminate within the meaning of sec_507 of the code at least one day after all of your assets have been transferred to x you represent that upon the transfer of your assets to x and your subsequent merger you will notify the internal_revenue_service of such merger and transfer x will assume liability for any excise_tax owed by you on your investment_income for the year of the distribution and any subsequent year also you will not treat any amount of the transferred assets as a qualifying_distribution under sec_4942 g of the code you and x represent that neither has committed any willful repeated acts giving rise to liability under chapter of the code law and rationale sec_77 xxkxxkxkxxkxkkxkkkxkkkxkkkkxkkkkkkkk kkk kk y a ruling and ruling sec_507 of the code provides that a sec_501 exempt organization's classification as a private_foundation may be terminated in the ways described respectively in sec_507 sec_507 ax b a and b b sec_507 also concerns under sec_507 the transfer of assets by one private_foundation to another private_foundation the transfer of assets by one private sec_507 of the code provides that foundation to one or more other private_foundations as part of a reorganization the transferee private_foundations shall not be treated as a newly created organization in sec_507 of the code imposes on each organization referred to sec_507 a tax equal to the lower_of the amount which the foundation substantiates by adequate_records as the aggregate tax_benefit resulting from the sec_501 status of the foundation or the value of the net assets of such foundation sec_1_507-1 of the income_tax regulations provides in part that a private_foundation that wishes to terminate its private_foundation_status must submit a statement to the district_director of its intent to terminate its private_foundation_status and that such statement must set forth in detail the computation and amount of tax imposed under sec_507 sec_1_507-3 of the regulations indicates that a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization merger or liquidation sec_1_507-3 of the regulations provides that a transfer of assets under sec_507 of the code will not constitute a termination of the transferor's private_foundation_status sec_1_507-4 of the regulations provides that with exceptions not involved here the tax on termination of private_foundation_status imposed by sec_507 of the code does not apply to a sec_507 transfer of assets your board_of directors and x's board_of directors concluded that the proposed merger would eliminate needless extra expenses associated with the operation of two foundations the transfers of your assets to x will be a transfer of assets described in sec_507 of the code because the transfer of funds wilt be from one private_foundation to another pursuant to a merger as stated in sec_1 c of the regulations under sec_1_507-3 there is no private_foundation termination_tax in the case of sec_507 transfers from one private_foundation to one or more other private_foundations hf subsequent to the merger you file a voluntary notice of intent to terminate your private_foundation_status pursuant to sec_507 such filing will not result in any termination_tax under sec_507 because the value of your assets at that time will be zero g00 xxkxxxkxxxkxkxxkkkkkkkkkkkkk kkk kkk kkk j b ruling ruling and ruling sec_1_507-3 of the regulations provides that in the transfer of assets from one private_foundation to another private_foundation pursuant to a reorganization or liquidation the transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of the regulations provides that a transferee organization to which this paragraph applies shall succeed to the aggregate tax_benefit of the transferor organization such amount shall be an amount equal to the amount of such aggregate taxbenefit multiplied by less encumbrances transferred to such transferee and the denominator of which is the fair_market_value of the assets of the transferor less encumbrances immediately before the transfer fair_market_value shall be determined as of the time of the transfer the numerator of which fair_market_value of the assets fraction the is a sec_1_507-3 of the regulations example provides that pursuant to a transfer described in sec_507 f a private_foundation transfers to g a private_foundation all of its assets which have a fair_market_value of dollar_figure immediately before the transfer f's aggregate tax_benefit was dollar_figure and g's aggregate tax_benefit was dollar_figure after the transfer g's aggregate tax_benefit is dollar_figure dollar_figure0 dollar_figure sec_1_507-3 of the regulations provides that certain tax provisions listed therein will carry over to a transferee private_foundation that is given a code sec_507 transfer of assets from a transferor private_foundation sec_1_507-3 of the regulations provides that if a private_foundation transfers all of its net assets to one or more private_foundations which are effectively controlled within the meaning of sec_1_482-1 directly or indirectly by the same person or persons which effectively controlled the transferor private_foundation for purposes of chapter sec_4940 et seq and part il of subchapter_f of chapter of the code sec_507 through such a transferee private_foundation shall be treated as if it were the transferor sec_1_507-3 of the regulations example describes a situation where the trustees of x charitable_trust a private_foundation formed y charitable corporation also a private_foundation in order to facilitate the conduct of their activities the trustees of x are also the directors of y y has the same charitable purpose as x all of the assets of x are transferred to and y continues to carry on activities under such circumstances y shall be treated as if it were x for purposes of subdivision i of this subparagraph thus for example y will be permitted to take advantage of any special rules or savings provisions with respect to chapter to the same extent as x could have if x continued in existence charitable x's y you and x are effectively controlled by the same individuals within the meaning of sec_1_482-1 i of the regulations the carryover provisions for a code sec_507 transfer will be applicable similar to sec_1_507-3 example all of your aggregate tax_benefit as defined in sec_507 of the code will be carried over to x including your excess qualifying_distribution carryover for your tast taxable_year in addition under sec_1_507-3 through any other applicable carryover gol xxxxxxxxkxkkkkkkkkkkkkkkkkkkkkkk kk i provisions will be applicable to x the private_foundation transferee c ruling sec_4941 of the code imposes a tax upon any act of seif-dealing between a private_foundation and any of its disqualified persons as defined in sec_4946 sec_53_4946-1 of the regulations provide that for purposes of sec_4941 only the term disqualified_person shall not include any organization which is described in sec_501 other than an organization described in sec_509 there will be no acts of self-dealing under sec_4941 of the code the transfers of assets are not acts of self-dealing because they are transfers of funds for exempt purposes to another sec_501 organization and even if controlled by the same persons the transferee is not considered a disqualified_person pursuant to sec_53_4946-1 of the regulations d ruling and ruling sec_4942 of the code requires that a private_foundation make qualifying distributions as defined in sec_4942 in amount equal to its distributable_amount as defined in sec_4942 sec_4942 of the code indicates in pertinent part that a private_foundation does not make any qualifying_distribution under sec_4942 where the contribution is either i to another organization that is controlled by the transferor or by one or more of the transferor’s disqualified persons or ii to any private_foundation that is not an operating_foundation under sec_4942 unless the requirements of sec_4942 are met sec_4942 of the code requires that a private_foundation in order to have a qualifying_distribution for its grant to another private_foundation have adequate_records to show that the transferee private_foundation in fact makes a qualifying_distribution that is equal to the amount of the transfer received and that is paid out of the transferee's own corpus within the meaning of sec_4942 that transferee's qualifying_distribution must be expended before the close of the transferee's first taxable_year after the transferee’s taxable_year in which the transfer was received sec_1 a -3 a of the regulations provides that except as provided in subparagraph of this paragraph a private_foundation is required to meet the distribution_requirements of sec_4942 for any taxable_year in which it makes a sec_507 transfer of all or part of its net assets to another private_foundation such transfer shall itself be counted toward satisfaction meets the requirements of sec_4942 however where the transferor has disposed of all of its assets the record keeping requirements of sec_4942 shall not apply during any period in which it has no assets such requirements are applicable for any taxable_year other than a taxable_year during which the transferor has no assets the amount transferred requirements to of such extent the sec_1_507-3 of the regulations provides that subdivision i of this subparagraph shall not apply to the requirements under sec_6033 sec_6056 and sec_6104 which must be xxxxxxxxakxkxkkxkkxkkxkkkkkkkk kkk k complied with by the transferor private_foundation nor to the requirement under sec_6043 that the transferor file a return with respect to its liquidation dissolution or termination under sec_1_507-3 of the regulations even if a transferor transfers all of its assets to other private_foundations the transferor's obligation to expend for exempt purposes as required by sec_4942 of the code must still be met for that year you are responsible for meeting your qualifying_distribution requirements under sec_4942 of the code you represent that you will make sufficient qualifying distributions in the year to comply with the requirements of sec_4942 of the code you are subject_to the record-keeping requirements of sec_4942 of the code for the tax_year of the transfer of your assets to x in the following tax your separate corporate status will cease also all of your assets will vest in x by operation of law and x will succeed to your aggregate tax_benefit the record-keeping requirements will not be applicable to you in the following tax_year because you will have no assets however x will continue to be subject_to the record-keeping requirements of sec_4942 e ruling sec_1_507-3 of the regulations provides that except as provided in sec_1 a where the transferor private_foundation has disposed of all of its assets sec_4945 and sec_4945 of the code shall not apply to the transferor or transferee foundations with respect to any expenditure_responsibility grants made by the transferor foundation except for any information reporting requirements imposed by sec_4945 for any year in which any such transfer is made sec_4945 of the code imposes a tax upon a private foundation's making of any taxable_expenditure as defined in sec_4945 sec_4945 of the code defines expenditure_responsibility in terms of the grantor private_foundation requiring proper reports from the grantee private_foundation on the grantee's uses of the grant in pertinent part sec_53_4945-5 of the regulations refers to the rules of sec_1_507-3 of the regulations cited above sec_53_4945-6 and sec_1_507-3 of the regulations aliow a private_foundation to make sec_507 transfers of its assets to organizations exempt under sec_501 of the code not excluding private_foundations without the transfers being taxable_expenditures there will be no taxable_expenditures under sec_4945 of the code sec_53 c of the a reorganization also you have no presently regulations indicates that no tax on taxable_expenditures is involved where there is transfer of assets under sec_507 which is the case here outstanding grants for which expenditure_responsibility is being exercised conclusions accordingly based upon the information furnished and assuming that you will operate in the manner represented we rule that the transfer by operation of law of your assets to x pursuant to the merger constitutes a transfer of assets described in sec_507 of the code and will not result in xxxxaxxxxkxxxxkxkxkxkxmkkxkkxkkk kx kkk kkkikk termination of your status as a private_foundation under sec_507 of the code that neither the transfer by operation of law of your assets to x pursuant to the merger nor any subsequent notice of termination will result in the imposition of the termination_tax under sec_507 of the code that because you and x are effectively controlled by the same persons x will be treated as if it were you for purposes of chapter sec_507 and sec_509 of the code that x will exceed to your aggregate tax_benefit that as a result of the proposed merger x will succeed to your excess qualifying distributions carryover as of your last taxable_year that the contemplated transaction will not constitute an act of self-dealing and therefore will not result in the imposition of tax under sec_4941 of the code that the proposed transfer by operation of law of assets to x pursuant to the merger wilt not subject you to any_tax under sec_4942 of the code for a failure to distribute income that you will not be required to comply with the record keeping requirements of sec_4942 of the code with respect to the transfer of assets to x pursuant to the merger after the transfer by operation of law of all of its assets that the contemplated transaction will not be a taxable_expenditure under sec_4945 of the code and therefore will not subject you to tax under sec_4945 of the code nor will you be required to exercise expenditure_responsibility over the assets transferred to x if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter this ruling letter is directed only to the organization that requested it sec_614 k of the code provides that it may not be used or cited as precedent we are sending a copy of this ruling letter to your attorney as you requested sincerely robert c harper jr manager exempt_organizations technical group oof
